REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 112
Applicant’s arguments, filed on October 6th, 2021, with respect to the 112 rejections of the claims have been fully considered and are persuasive, accordingly the 112 rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 21, 22, and 24-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s remarks, filed on October 6th, 2021, with respect to the prior art rejections of the claims have been fully considered and are persuasive. Accordingly the prior art rejections of the claims have been withdrawn. 

Regarding claims 21, 32, 39, and 40 the closest prior art is Bleidistel et al. (US 2011/0181852 A1) in view of Holderer et al. (US 2005/0030653 A1).
Regarding claim 21, Bleidistel teaches an optical element assembly for directing a beam, the optical element assembly comprising: 
	a base including a plurality of recesses formed as indentations in the base; and 
	a plurality of elements, each of the plurality of elements including (i) an optical element, (ii) a stage that retains the optical element, the stage including a transfer region that is sized and 
	wherein the optical elements are arranged in a patterned array such that the optical elements are adjacent to one another and are positioned in approximately the same plane; 	wherein the mover assembly moves the optical element approximately about a movement point on a reflective surface of the optical element, the movement point being in a movement plane defined by the first axis and the second axis.
	Holderer further teaches (iii) a mover assembly that moves the optical element and the stage about a first axis and about a second axis that is orthogonal to the first axis relative to the base while maintaining the transfer region spaced apart the gap from the base, the mover assembly being secured in direct contact with one of the optical element and the stage,
	However, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 21 recited together in combination with the totality of particular features/limitations recited therein, including wherein the mover assembly includes a linkage that is coupled to the optical element, and a mover that pivots the linkage about a pivot axis; and wherein the pivot axis is not in the movement plane.

Regarding claim 32, Bleidistel teaches an optical element assembly for directing a beam, the optical element assembly comprising: a base including a recess; an optical element that includes a movement point that is positioned in a movement plane defined by a first axis and a second axis that is orthogonal to the first axis; a stage that retains the optical element, the stage including a transfer region that is sized and shaped to fit within the recess with a gap therebetween; a thermally conductive medium positioned within the gap between the transfer region and the base.
	Holderer further teaches a mover assembly that is coupled to the optical element, the mover assembly moving the optical element about the first axis, about the second axis, and approximately about the movement point while maintaining the gap.
	However, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 32 recited together in combination with the totality of particular features/limitations recited therein, including wherein the mover assembly includes a linkage that is coupled to the optical element, and a mover that pivots the linkage about a pivot axis; and wherein the pivot axis is not in the movement plane.

Regarding claim 39, Bleidistel teaches a method for directing a beam, the method comprising the steps of: providing a base including a plurality of recesses formed as indentations in the base; positioning a plurality of optical elements in a path of the beam, the plurality of optical elements being arranged in a patterned array such that the plurality of optical elements are adjacent to one another and are positioned in approximately the same plane; retaining each of the plurality of optical elements with a corresponding stage, the stage including a transfer region that is sized and shaped to fit within one of the plurality of recesses with a gap therebetween; and transferring heat between the transfer region and the base for each stage with a thermally conductive medium positioned within the gap between the transfer region and the base; wherein the mover assembly moves the optical element approximately about a movement point on a reflective surface of the optical element, the movement point being in a movement plane defined by the first axis and the second axis.
	Holderer further teaches moving each of the plurality of optical elements with a corresponding mover assembly about a first axis and about a second axis that is orthogonal to the first axis relative to the base while maintaining the corresponding transfer region spaced apart the gap from the base, the corresponding mover assembly being secured in direct contact with one of the optical element and the corresponding stage.
	However, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 39 recited together in combination with the totality of particular features/limitations recited therein, including wherein the mover assembly includes a linkage that is coupled to the optical element, and a mover that pivots the linkage about a pivot axis; and wherein the pivot axis is not in the movement plane.

Regarding claim 40, Bleidistel teaches a method for directing a beam, the method comprising the steps of: providing a base including a recess; positioning an optical element in a path of the beam, the optical element including a movement point that is positioned in a movement plane defined by a first axis and a second axis that is orthogonal to the first axis; retaining the optical element with a stage, the stage including a transfer region that is sized and shaped to fit within the recess with a gap therebetween; transferring heat between the transfer region and the base with a thermally conductive medium positioned within the gap between the transfer region and the base. 
	Holderer further teaches moving the optical element with a mover assembly about the first axis, about the second axis, and approximately about the movement point while maintaining the gap.
	However, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 40 recited together in combination with the totality of particular features/limitations recited therein, including wherein the mover assembly includes a linkage that is coupled to the optical element, and a mover that pivots the linkage about a pivot axis; and wherein the pivot axis is not in the movement plane.

Regarding claims 22, 24-31 and 33-38, these claims depend on an allowed base claim and are thus allowable for at least the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872